Motion by petitioner ‘to dispense with printing of his brief granted. Petitioner is directed, on or before February 18, 1963, to file six copies of his typewritten brief and to serve one copy on respondent. Motion by petitioner to continue the stay heretofore ■ granted by order of the Supreme Court, Queens County, dated October 15, 1962, granted, on condition that petitioner perfect and be ready to argue or submit the proceeding for the March Term, beginning March 4, 1963; proceedingj ordered on the calendar for said term. Beldoek, P. J., Ughetta, Christ, Rabin and Hopkins, JJ., concur.